Citation Nr: 1754186	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-08 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  He was awarded the Purple Heart.  

This appeal to the Board of Veterans' Appeals (Board) arose from November 2011 and July 2013 rating decisions in which the RO, inter alia, denied service connection for bilateral hearing loss and degenerative arthritis of the lumbar spine.  In August 2012 and August 2013, the Veteran filed a notice of disagreement (NOD), respectively.  The RO issued a statement of the case (SOC) addressing all of the issues on appeal in January 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014.

As for characterization of the lumbar spine claim, the Board notes that a claim for service connection for a back disorder was denied in the November 2011 rating decision.  The Veteran did not initiate an appeal from that determination with respect to this issue.  However, applicable regulation provides that if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); see also Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b) "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim." Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156 (a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  In the present case, new and material evidence concerning the Veteran's combat injuries to the low back was received within one year of the November 2011 rating decision.  As this evidence is considered as having been filed in connection with the claim that was pending at the beginning of the appeal period, the November 2011 rating decision did not become final with respect to the issue.  See 38 C.F.R. § 3.156(b).  Accordingly, the claim remains pending, and is appropriately characterized as a de novo claim for service connection.   

In a May 2014 statement, the Veteran indicated that he wished to withdraw from appeal his claims for an earlier effective date for the award of service connection for post-traumatic stress disorder (PTSD) and for a higher initial rating for PTSD. 

In December 2014, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  The record was held open for 90 days until March 10, 2015 to allow the Veteran to submit additional evidence. 

In July 2015, the Board granted service connection for tinnitus, and remanded the Veteran's claim for service connection for bilateral hearing loss and degenerative arthritis of the lumbar spine, via the Appeal Management Center (AMC), for further action.  After accomplishing further action, the AMC continued to deny each claim (as reflected in a November 2015 SOC), and returned these matters to the Board. 

In June 2016, the Board, again, remanded the claims on appeal to the RO, via the AMC in Washington, DC, for further action.  After accomplishing further action, the AMC continued to deny each claim (as reflected in an August 2016 supplemental SOC (SSOC)), and returned these matters to the Board.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veteran Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager)  claims processing systems.

For reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the June 2016 remand, the Board directed that the AOJ arrange for the Veteran to undergo a VA audiology examination to obtain an opinion as to whether, with respect to hearing loss in each ear, it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hearing loss is the result of injury or disease incurred in or aggravated in service, to particularly include the conceded in-service combat noise exposure.  In rendering the requested opinion, the examiner was directed to specifically consider and discuss the in-and post-service treatment records, the Veteran's assertions that the onset of his hearing loss began in service, and his spouse's testimony as to noticing the Veteran's hearing loss shortly after service.  

However, the August 2016 report of examination conducted pursuant to the remand, again, reflects no discussion, or even mention, of the lay statements of the Veteran and his wife.  Rather, the examiner provided a negative opinion solely on the basis that no significant change or decrease in hearing could be observed at separation.  The Veteran's hearing thresholds at entrance and separation were the only thing discussed in the examination report, and were the sole basis of the negative opinion.  This opinion was also a repeat of the Veteran's earlier audiology examinations and subsequent opinions which reached the same conclusion using the same basis.  The Board, again, reiterates that the Veteran does not have to show hearing loss at the time of discharge in order to establish service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Accordingly, further remand of this matter to obtain the previously requested medical opinion that complies with Hensley and is based on full consideration of all evidence, to include the Veteran's lay assertions, is needed.  See 38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board also notes that the same audiologist conducted the October 2015 and August 2016 examination.  As noted, the opinions have been repeated from earlier examinations; thus, if possible, a new audiologist or physician  should provide an addendum opinion.  

With respect to the lumbar spine, the  Veteran alleges that he sustained a back injury as a result of a landmine explosion during combat operations in Vietnam.  As noted in a prior Board decision, on the Veteran's July 1996 report of medical history prior to entrance into service the physician noted that the Veteran had a back sprain one year prior with no sequelae.  Thus, his entrance examination showed that on clinical evaluation, the spine was normal and no abnormalities were found.  In light of the fact that no specific back disorder was noted on the Veteran's entrance examination, he is presumed sound upon his service entrance.  As such, the primary question in this case is whether the Veteran's current back disorder was incurred during active service.  

In July 2014, a VA examiner opined that the Veteran's chronic back condition was "less likely as not" related to military service and based his etiology opinion at least in part on the lack of documented lumbar spine complaints in service.  However, during the December 2014 Board hearing, the Veteran reported injuring his back when he was "blown up" from a landmine.  He also testified that he did not seek treatment because he did not want to be criticized and was far away from any aid station.  The July 2014 VA examiner did not discuss the relevance or importance of the Veteran's lay statements regarding in-service combat injuries to the lumbar spine and immediately following the service.  See Dalton v. Nicholson, 21 Vet App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion).  

Accordingly, in July 2015, the Board determined that another VA examination opinion was needed to resolve the claim for service connection for a lumbar spine disability.  However, in providing a negative etiology opinion, an October 2015 VA examiner erroneously stated that the Veteran had a pre-existing back injury when he entered service.  Additionally, the examiner did not fully consider the Veteran's statements, and discounted the Veteran's assertions of a land mine injury.  However, such appears contrary to 38 U.S.C.A. § 1154(b), which provides that lay evidence is sufficient to prove injury in service when the Veteran engaged in combat with the enemy.  As the Veteran was awarded the Purple Heart, this provision applies to this claim.  

In the June 2016 remand, the Board requested that the AOJ arrange for the Veteran to undergo a VA examination to obtain an etiology opinion for his lumbar spine disability, based on a review of all evidence of record and to include the lay assertions of record.  

While the  August 2016 VA examiner acknowledged that the Veteran was in a land mine explosion, again; however, the examiner  failed to consider  Veteran's statements as to why he did not seek treatment for his back in-service and the testimony of the Veteran's wife, who told the undersigned during the Board hearing that she noticed a difference with the Veteran's back when he returned from Vietnam.  The examiner did not discuss the relevance or importance of the Veteran's lay statements regarding in-service combat injuries to the lumbar spine and immediately following service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion).

Accordingly, the Board finds that an addendum opinion-based on full consideration of the Veteran's documented medical history and all assertions, and supported by complete, clearly-stated rationale-is also needed to resolve the claim for service connection for a lumbar spine disorder.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159, McLendon, supra.  

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should  undertake appropriate action to obtain all outstanding, pertinent records, to include VA medical records dates from Little Rock VA Medical Center (VAMC) since June 2016.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b) (West 2012); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from the Little Rock VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since June 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c)  with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain, all outstanding pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an audiologist or appropriate physician-preferably, one who has not rendered an opinion in connection with the current claim-an addendum opinion addressing the etiology of the Veteran's current bilateral hearing disability.  

Only arrange for the Veteran to undergo examination, by an audiologist or appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 
	
If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to hearing loss in each ear, the examiner should provide an opinion, consistent with sound medical judgment, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to particularly include the conceded in-service combat noise exposure.  

In rendering the requested opinions, the examiner must specifically consider and discuss the in-and post-service treatment records, the Veteran's assertions that the onset of his hearing loss began in service and his other lay testimony, and his spouse's testimony noticing hearing loss shortly after service.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.  

All examination findings/testing results (if any), along with complete, clearly stated rationale for the conclusions reached, must be provided. 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the August 2016 VA examiner an addendum opinion addressing the etiology of the Veteran's current lumbar spine disability.  

If the individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.  

 The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.
	
If the Veteran is examined, all appropriate tests and studies (to include X-rays) should be accomplished (with all results made available to the requesting medical professional prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should provide an opinion, consistent with sound medical judgement, and based on consideration of the Veteran's in-service and post-service history and  all lay assertions, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the degenerative arthritis of the lumbar spine is the result of injury or disease incurred or aggravated in service, to particularly include being thrown by a land mine.  The examiner should presume that this specific combat injury occurred, as alleged by the Veteran..  

In rendering the requested opinions, the examiner must specifically consider and discuss the in-and post-service treatment records and the Veteran's assertions that the onset of low back pain began in service and has continued since that time, as well as the lay testimony of the Veteran's wife.  The examiner should also consider and discuss the Veteran's statements as to why he did not seek treatment in service after the land mine explosion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results (if any), along with complete, clearly stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 271.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all . service connection claims, on the merits, in light of all pertinent evidence (to particularly include that added to the VBMS and/or /Virtual VA (Legacy Content Manager) file(s) since the last adjudication), and all legal authority.

8.  If any  benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 







action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


